                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ABL & ASSOCIATES PLUMBING, LLC,                        )
                                                       )
                               Plaintiff,              )
                                                       )          JUDGMENT IN A
                                                       )          CIVIL CASE
v.                                                     )          CASE NO. 5:16-cv-918-D
                                                       )
UNITED STATES OF AMERICA, Department                   )
of the Treasury, Internal Revenue Service,             )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's
motion for summary judgment [D.E. 25].




This Judgment Filed and Entered on May 21, 2019, and Copies To:
Sarah Kristin Thacker                                  (via CM/ECF electronic notification)
Todd Allen Jones                                       (via CM/ECF electronic notification)
Megan E. Hoffman-Logsdon                               (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
May 21, 2019                                   (By) /s/ Nicole Sellers
                                                        Deputy Clerk




           Case 5:16-cv-00918-D Document 45 Filed 05/21/19 Page 1 of 1
